Citation Nr: 1302432	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability manifested by peridontitis, retained root tips, and caries.

2.  Entitlement to service connection for a dental disability manifested by peridontitis, retained root tips, and caries, to include as secondary to service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.

3.  Entitlement to service connection for an abdominal aortic aneurysm (AAA) (claimed as aneurysm in the main artery), to include as secondary to service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to June 1967, including service in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in August 2008, and a substantive appeal was received in October 2008.  (The Board notes that the Veteran excluded the issue of entitlement to service connection for an AAA from his October 2008 substantive appeal.  However, as the RO continued the appeal on this issue in a July 2011 supplemental statement of the case, the Board will assume jurisdiction over the claim.  Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).)  In September 2011, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2012).

The Board notes that the RO adjudicated the claim for service connection for a dental disability only on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for a dental disability.  Therefore, the claim for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

Prior to the instant appeal, the Veteran had been represented by Disabled American Veterans (DAV).  However, in February 2006, the Veteran executed a valid VA Form 21-22 to appoint The American Legion as his representative.  A November 2012 memorandum from DAV confirmed that The American Legion is currently the valid representative for the Veteran.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.

The issues of entitlement to service connection for a dental disability and entitlement to service connection for an AAA are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1996 RO rating decision denied service connection for a dental disability, finding that the claim was not well-grounded based on a lack of evidence that his dental disability was due to a service-connected disability; the Veteran did not initiate an appeal of the determination.

2.  Certain evidence received since the February 1996 RO rating decision was not previously submitted to agency decision-makers, is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a dental disability.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision which denied service connection for a dental disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim for service connection for a dental disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for service connection for a dental disability.  However, in light of the reopening of the claim, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to this issue will be addressed in a future merits decision after action on this issue is undertaken as directed in the remand section of this decision.

New and Material Evidence

A claim by the Veteran for service connection for a dental disability was previously denied by an RO rating decision in February 1996.  He was furnished notice of that determination and notice of appellate rights by letter dated in February 1996.  The Veteran did not appeal that decision, nor did he submit new and material evidence within one year of notice of that decision; therefore it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a dental disability was denied by a February 1996 RO rating decision essentially on the basis that the claim was not well-grounded based on a lack of evidence that his dental disability was due to a service-connected disability.

Evidence of record at the time of the prior rating decision included service treatment records, VA examination reports, lay testimony, private medical reports, and VA outpatient treatment records.

Evidence received subsequent to the prior final decision includes, most significantly, the Veteran's October 2008 substantive appeal and a September 2011 statement from a DAV representative.  In his October 2008 substantive appeal, the Veteran noted that "the Institute of Medicine states med[icine]s can cause teeth to go bad" and asserted that he takes medicine for his service-connected diabetes mellitus.  In his September 2011 statement, the DAV representative stated that the Veteran was prescribed medications for his service-connected diabetes mellitus, and "it is a well-known fact the diabetic medication has a great tendency to rot out the individual's teeth and gums."

The Board finds that the new evidence in this case is material to the issue that the Veteran seeks to reopen.  The new evidence relates to an unestablished fact necessary to substantiate the claim: that the Veteran's claimed dental disability is related to the medication he takes for his service-connected diabetes mellitus.  This evidence is clearly new and relates to an unestablished fact necessary to substantiate the claim for service connection that the Veteran seeks to reopen.  Therefore the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a dental disability.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

Service Connection for Dental Disability

In view of the Board's finding that there is new and material evidence to reopen the claim for service connection for a dental disability, the case must now be returned to the RO for review of this claim on the merits.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that his current dental disability (manifested by peridontitis, retained root tips, and caries) has been caused or aggravated by the medications that he takes for his service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381 (2012).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.

While an April 2006 VCAA letter informed the Veteran of the information and evidence necessary to substantiate a general claim for service connection, the Veteran has never been informed of the specific information and evidence necessary to substantiate a claim for service connection for a dental disability.  Such notice must be furnished to him on remand.

Service Connection for Abdominal Aortic Aneurysm (AAA)

The Veteran contends that his AAA was caused or aggravated by his service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.

The Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of an AAA.  The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service connected when manifested in an herbicide exposed Veteran; an AAA is not a listed condition.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA outpatient treatment records document that in January 2006, the Veteran presented to the Danville, Illinois VA Medical Center (VAMC) complaining of a five-day history of right flank pain and burning/pain upon urination.  The VA staff physician who saw the Veteran for these symptoms on that date noted that, after receiving a call from a radiologist, the Veteran had a 6.8 centimeter abdominal aortic aneurysm, and determined that the Veteran needed a "stat ultrasound of the abdomen and a referral to Vascular surgery."  Thereafter, a VA hospital discharge summary reveals that the Veteran underwent surgery in October 2006 at the Indianapolis, Indiana VAMC to repair the AAA.  Aside from this discharge summary, no other treatment records pertaining to this surgery (including any reports of pre-operative visits, scans, and the operation report itself) are of record.  The Board finds that action must be taken to ensure that the complete updated set of the Veteran's VA treatment records are available for review.  As VA medical records are constructively of record and must be obtained, the RO should obtain outstanding VA treatment records from January 2006 (when his AAA was first complained of and diagnosed) to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

At a February 2011 VA arteries and veins examination, the examiner (an Advanced Practice Nurse) appears to have noted a diagnosis of AAA for the Veteran, with the underlying problem listed as "AAA related to diabetes."  However, she then opined that the Veteran's AAA was less likely as not (less than 50/50 probability) permanently aggravated by his diabetes and was not related to his diabetes, based on the rationale that "studies so far suggest a protective role for diabetes on the development of AAA...there is a reduced rate of diabetes in patients with AAA; therefore diabetes appears to protect people from AAA, not predispose them to it."  She later added that the Veteran's AAA is "potentially related" to Agent Orange exposure, but she did not provide any rationale for this opinion.  In a June 2011 addendum, the same VA examiner reiterated her opinion that it is less likely as not (less than 50/50 probability) that the Veteran's AAA is caused by or a result of his service-connected diabetes, and is not permanently aggravated by his diabetes, citing the same rationale as noted in the February 2011 examination report.

The Board believes the  February 2011 VA report must be viewed as inadequate in light of the failure to provide a rationale for her opinion regarding the relationship between the Veteran's AAA and Agent Orange, and her failure to provide an opinion regarding any relationship between the Veteran's AAA and his bilateral retinopathy and peripheral neuropathy of the feet (which are both service-connected as symptoms of his diabetes mellitus).  The Veteran should be scheduled for a new VA examination by a physician having appropriate expertise in order to determine the nature and etiology of his AAA (and specifically whether it was caused or aggravated by his Agent Orange exposure or his service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing notice to the Veteran informing him of the specific information and evidence necessary to substantiate a claim for service connection for a dental disability.

2.  The RO/AMC should make arrangements to obtain all outstanding (not already contained in the claims file) VA medical records of treatment the Veteran has received for his AAA since January 2006 (including specifically from the Danville VAMC and the Indianapolis VAMC), including all records pertaining to his October 2006 AAA surgery (such as any reports of pre-operative visits, scans, and the operation report itself).

3.  After completion of the above, the RO/AMC should schedule the Veteran for a VA examination by a physician having appropriate expertise, to determine the nature and likely etiology of his AAA.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

Based on examination of the Veteran and review of the record, the examiner should then respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's AAA is related to any incident of the Veteran's military service?  The examiner is to specifically consider and address the Veteran's confirmed exposure to herbicides while serving in Vietnam.

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's AAA was caused by or is aggravated by his service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet?

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

4.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the appeal.  If any issue on appeal remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


